DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election without traverse of Invention Group I, in the reply filed on 01/03/2022 is acknowledged.  
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/03/2022.

Claim Interpretations
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The “a first film-forming gas supply part”, “a second film-forming gas supply part”, “a modifying gas supply part” of claim 1, “a cleaning gas supply part” of claim 2, all of these are considered as “The gas supply mechanism 52 is configured to be capable of supplying each of an amine gas, an isocyanate gas, a nitrogen trifluoride (NF3) gas which is a gas for the fluorination process, an active oxygen gas which is a cleaning 2) gas which is a purge gas, to the shower head 43” [0034]). Therefore, these gas supply parts are four different gas sources (actually three, see claim 4). Note also the shower head 43 and the gas supply pipe 51 are common to all of these supply parts and are not part of the 112(f) structure. Note also the gas identity is an intended use of the apparatus.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The “a first film-forming gas supply part”, “a second film-forming gas supply part”, “a modifying gas supply part” of claim 1, 
“a cleaning gas supply part configured to supply a cleaning gas into the processing container so as to remove the organic film, wherein the supply of the second film-forming gas into the processing container and the supply of the modifying gas into 
 ”the modifying gas includes a compound composed of fluorine” of claims 7 and 9, the identity of the gas is an intended use of the apparatus. An apparatus that is capable of supplying fluorine compound gas is considered read into the apparatus claim.

It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter, 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01).

Note also the “controller configured to …”, while controller send signal to various valves, it does not check the gas supplied is for pre-coating, modifying, film-forming or cleaning.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moser (US 6686302, hereafter ‘302).
‘302 teaches all limitations of:
	Claim 1: FIG. 1 shows a substantially cylindrical horizontal CVD (chemical vapour deposition) reactor 10 which is suitable for production of a plasma (col. 4, lines 30-32), FIG. 1a shows a part section through a substrate 44, coated in a CVD reactor 10 according to FIG. 1, in the form of a flexible polymer film with a diffusion barrier layer 58 (col. 5, lines 20-22, the claimed “A film forming apparatus comprising: a processing container having an interior”), The CVD reactor 10 is evacuated by a pre-vacuum pump 60 with a preconnected turbo pump 62 (col. 4, lines 63-64, the claimed “that is kept in a vacuum atmosphere”);
	 A substrate holder 42 is positioned inside the CVD reactor 10. On this substrate holder 42 is mounted a substrate 44 to be coated (col. 4, lines 49-52, the claimed “a stage provided within the processing container and configured to place a substrate thereon”);
	 A gas system 48 in the present case comprises four gas supply lines 50 each with a controllable valve 52 for supplying reaction and carrier gases (col. 4, lines 57-59, 
	Claim 2: “further comprising: a cleaning gas supply part configured to supply a cleaning gas into the processing container so as to remove the organic film, wherein the supply of the second film-forming gas into the processing container and the supply of the modifying gas into the processing container are repeatedly performed after the cleaning gas is supplied and before the cleaning gas is supplied again” is an intended use of the apparatus.
Claim 9: Plasma-polymerised coatings with compounds containing fluorine or sulphur allow the reduction of solvent permeation in plastic containers (col. 1, lines 38-40, the claimed “wherein the modifying gas includes a compound composed of fluorine”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-8, and alternatively claims 1-2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over ‘302, in view of Ouyang et al. (US 20190382883, hereafter ‘883) and Sakagami et al. (US 4650833, hereafter ‘833)
‘676 does not teach the limitations of:
Claims 3 and 8: further comprising: a controller configured to output a control signal so as to execute: a pre-coating step of performing a pre-coating on the member by supplying the first film-forming gas into the processing container in a state in which the substrate is not placed on the stage; subsequently, a modifying step of modifying the organic film by supplying the modifying gas into the processing container; and subsequently, a substrate film-forming step of forming the film on the substrate by supplying the second film-forming gas into the processing container in a state in which the substrate is placed on the stage.

	Claim 5: wherein the member on which the pre-coating is performed within the processing container includes at least the stage.
	Claim 6: wherein, when repeating the substrate film-forming step, the controller is configured to determine whether to perform the modifying step again after one round of the substrate film-forming step based on a cumulative value of the film formed on the substrate.

‘883 is analogous art in the field of SUBSTRATE SUPPORTS (title), a physical vapor deposition (PVD) method used to deposit thin films of a material on a substrate ([0003]), cover glass may be coated with one or more coating layers to provide desired characteristics. Such coating layers include anti-reflection coating layers, easy-to-clean coating layers, and scratch resistant coating layers ([0004], 2nd sentence), the coating layer may be an anti-reflective coating layer. Exemplary materials suitable for use in the anti-reflective coating layer include: … polymers, fluoropolymers, plasma-polymerized polymers, siloxane polymers, silsesquioxanes, polyimides, fluorinated polyimides, polyetherimide, polyethersulfone, polyphenylsulfone, polycarbonate, polyethylene terephthalate, polyethylene naphthalate, acrylic polymers, urethane polymers, polymethylmethacrylate, and other materials cited above as suitable for use in a scratch nd last sentence). ‘883 also teaches a controller 1210 (Fig. 12, ([0131], 2nd last sentence). ‘883 is silent on how the Teflon are formed.

‘833 is analogous art in the field of Thin Transparent Polytetrafluoroethylene Film And Production Process Thereof (title). ’833 teaches that it has recently been proposed, as a process for obtaining formed PTFE articles, to fluorinate formed articles of a fluoroethylene polymer with fluorine gas so that the polymer precursor is converted to PTFE while kept in the shape of its formed articles (col. 1, lines 28-32).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added a controller and forming Teflon protective layer, as taught by ‘883, on the substrate holder 42 of ‘302, and repeatedly forming Teflon protective layer when it is damaged and in between the 

	Claim 7 rejection is rejected for substantially the same reason as claim 9 above. Furthermore, ‘883 and ‘833 both clearly teach fluorine gas.

	In case Applicants argue that the gas identities is not an intended use of the apparatus, ‘883 and ‘833 clearly teaches using of these four gases.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20010017184 is cited for photoresist resin reacts with fluorine gas to form Teflon ([0013]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEATH T CHEN/Primary Examiner, Art Unit 1716